Citation Nr: 1043995	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-18 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for left lower 
extremity deep vein thrombosis prior to March 1, 2010 and in 
excess of 40 percent thereafter.  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United 
States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from December 1953 to 
November 1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

In August 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a total disability rating based upon 
individual unemployability (TDIU) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal period, deep vein thrombosis, left lower 
extremity has been manifested by claudication on walking between 
25 to 100 yards and by trophic changes; and without persistent 
coldness of the extremity or ankle/ brachial index of 0.5 or 
less.  



CONCLUSIONS OF LAW

1.  Prior to March 1, 2010, the criteria for a 40 percent rating, 
but no higher, are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Code 7114 (2010).  

2.  After March 1, 2010, the criteria for a rating in excess of 
40 percent are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Code 7114 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In a November 2005 letter, the RO provided the Veteran with 
notice of the evidence required to substantiate his claim for 
service connection for a blood clot.  The letter informed the 
Veteran what information and evidence VA was responsible for 
obtaining and what evidence VA would assist him in obtaining.  
The letter explained how disability ratings and effective dates 
are determined.  This letter satisfied the timing requirements 
set forth in Pelegrini, as it was provided prior to the rating 
decision on appeal.

Regarding the duty to assist, the RO obtained the pertinent 
evidence necessary to decide the claim.  The record on appeal 
includes service treatment records and relevant post-service 
medical records identified by the Veteran.  The Veteran has been 
afforded several VA examinations.   

The Board finds that all necessary development and notification 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II.  Analysis of Claim

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for the 
disability is disputed, separate or "staged" evaluations may be 
assigned for separate periods of time based on the facts found. 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also 
Hart v. Mansfield, 21 Vet. App. 505 (2008)

The degree of impairment resulting from a disability is a factual 
determination in which the Board must focus on the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 
57-58 (1994).  In both claims for an increased rating on an 
original claim and an increased rating for an established 
disability, only the specific criteria of the Diagnostic Code are 
to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  In determining the level of current 
impairment, it is thus essential that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2010).

An August 2006 rating decision granted service connection for 
deep vein thrombosis, left lower extremity, associated with 
arthritis of the left knee and assigned a 20 percent rating.  

The rating criteria governing peripheral vascular disease are 
contained in Diagnostic Code 38 C.F.R. § 4.104, DC 7114, which 
addresses arteriosclerosis obliterans. Under Diagnostic Code 
7114, a 20 percent rating is assignable for claudication on 
walking more than 100 yards and diminished peripheral pulses or 
ankle/ brachial index of 0.9 or less.  Claudication on walking 
between 25 and 100 yards on a level grade at 2 miles per hour, 
and; trophic changes (thin skin, absence of hair, dystrophic 
nails) or ankle/brachial index of 0.7 or less warrant a 40 
percent rating. A 60 percent rating requires claudication on 
walking less than 25 yards on a level grade at 2 miles per hour, 
and; either persistent coldness of the extremity or 
ankle/brachial index of 0.5 or less.  Id.  A 100 percent rating 
is warranted for ischemic limb pain at rest, and; either deep 
ischemic ulcers or ankle/brachial index of 0.4 or less.  See 38 
C.F.R. § 4.104, DC 7114 (2010).  

VA vascular surgery records indicate that the Veteran developed 
left lower extremity deep vein thrombosis following right knee 
surgery in May 2004.  

The Veteran had a VA examination in July 2006.  It was noted that 
the Veteran had been suffering from a larger venous clot from 
abdomen to left ankle.  The condition has existed for 
approximately one year.  The Veteran reported left leg pain after 
prolonged standing and walking.  He had leg edema occurring 
constantly, which could not be relieved by foot elevation or 
compression hosiery.  The examiner noted dark pigmentation of the 
skin.  The Veteran was being treated with warfarin.  The examiner 
noted that the functional impairment associated with the 
Veteran's disability was an inability to walk more than two 
blocks without sitting and resting.  It was noted that more pain 
and swelling occurred when standing for more than 10 to 15 
minutes.  It was noted that edema was present constantly, but it 
did go down occasionally.  Elevation only rarely helped.  The 
examiner diagnosed chronic left lower extremity deep vein 
thrombosis with IVC filter, with subjective factors including 
pain and swelling when walking or standing and objective factors 
of edema of the left lower extremity.  

Upon VA examination in April 2009, the Veteran reported a five 
year history of deep venous thrombosis of the left lower 
extremity.  He reported leg pain occurring after prolonged 
standing and walking.  He had left leg edema occurring 
intermittently, which was not completely relieved by foot 
elevation or compression hosiery.  The examiner noted dark 
pigmentation of the skin.  There was no eczema or ulceration.  
The treatment was surgery to place a screen.  The Veteran 
reported that his functional impairment was that he could only 
walk short distances without pain.  The examiner stated that, for 
the established diagnosis of deep vein thrombosis, there was no 
change in the diagnosis.  The Veteran's condition was quiescent.  
The subjective factors included positive problem vessels in the 
left leg.  Objective factors included no active thrombosis 
evident on examination. 

In November 2009, the Board remanded this claim in order to 
obtain findings necessary to rate the Veteran's disability 
according to Diagnostic Code 7114.  The Veteran had a VA 
examination in March 2010.  The examiner noted that the claims 
file was reviewed.  The Veteran's complaints included swelling of 
the left lower extremity with swelling of the thighs, swelling of 
the knee, and swelling of the leg and discoloration of the left 
leg that was progressively getting worse.  The Veteran reported 
pain at rest.  He reported a burning sensation when lying down.  
The Veteran indicated that he used to be able to walk with some 
amount of claudication in the left lower extremity between 25 and 
100 yards on a level ground at something close to 2 miles per 
hour, but now it progressively got worse and he could walk 
sometimes less than 30 yards.  He reported that he had to stop 
and sit down and once again resume walking.  The rate of walking 
was less than 1 mile per hour. 

On physical examination, the examiner noted that the Veteran 
walked without any aid such as a cane.  He had dystrophic 
toenails with hypertrophy and curving toenails.  There was also 
thin skin with edema of the left lower extremity.  There was an 
absence of hair on both legs and feet.  The Veteran complained of 
claudication in the legs when he walked less than 1 mile per hour 
for less than 30 yards.  The examiner noted that lab tests were 
ordered for determination of whether there was claudication, 
ankle brachial index, and venous Doppler tests.  

In a May 2010 addendum, a VA physician noted that the Veteran's 
case was reviewed in detail.  The physician noted that ABI 
testing was not clinically indicated since the Veteran's 
condition is related to the venous system and the ABI is a 
measurement of arterial system disease.

An August 2010 rating decision increased the rating for deep vein 
thrombosis, left lower extremity, to 40 percent disabling, 
effective March 1, 2010, based on the VA examination of that date 
which noted claudication on walking between 25 and 100 yards on a 
level grade at 2 miles per hour and trophic changes.  

The Board finds that a 40 percent rating is warranted throughout 
the entire time period prior to March 1, 2010.  In this regard, 
the Board concludes that the findings of the 2006 VA examination, 
including findings of skin disease of the left lower extremity 
and inability to walk more than a few blocks without resting, 
more nearly approximate the criteria for a 40 percent rating 
under Diagnostic Code 7114.    Accordingly, a 40 percent rating 
is assigned prior to March 1, 2010.  

The Board finds that an evaluation in excess of 40 percent is not 
assignable at any point during the appeal period.  As noted, an 
evaluation in excess of  40 percent is assignable where there is 
evidence of claudication on walking less than 25 yards on a level 
grade at 2 miles per hour, and; either persistent coldness of the 
extremity or ankle/brachial index of 0.5 or less.  Id.  The 
record does not contain findings which warrant a 60 percent 
evaluation.  The 2006 and 2010 VA examinations indicated that the 
Veteran experienced claudication when walking more than a few 
blocks; neither examination found persistent coldness of the left 
lower extremity.  In this regard, the 2010 VA examination 
indicated that the left lower extremity was slightly warmer than 
the right.  The record does not contain any findings of an ankle/ 
brachial index, as a VA physician determined that an 
ankle/brachial index was not appropriate for the Veteran's 
disability.   Accordingly, the Board finds that the criteria for 
a 60 percent rating are not met, and a rating in excess of 40 
percent is not warranted for the Veteran's disability at any 
point during the appeal.  


III.  Extraschedular considerations

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2010).  An exceptional case is said to include such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

In this case, the Veteran alleges that his service-connected 
disabilities, including deep vein thrombosis, render him 
unemployable.  Thus, the Veteran has presented a claim for TDIU.  
That claim is addressed in the remand below.  Nevertheless, the 
record does not reflect that the available schedular evaluations 
are inadequate to evaluate the Veteran's disability.  
Accordingly, the Board finds that referral to the Director of 
Compensation and Pension is not warranted.  


ORDER

Prior to March 1, 2010, a 40 percent rating is granted for deep 
vein thrombosis, left lower extremity, is granted, subject to 
regulations governing the payment of monetary benefits.

After March 1, 2010, a rating in excess of 40 percent for deep 
vein thrombosis, left lower extremity, is denied.  

REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009).the Court of Appeals 
for Veterans Claims (Court) held that a claim for a total rating 
based on unemployability due to service-connected disability 
(TDIU), either expressly raised by the Veteran or reasonably 
raised by the record involves an attempt to obtain an appropriate 
rating for a disability and is part of the claim for an increased 
rating.  The Veteran has asserted that he is unemployable by 
reason of his service-connected disabilities, including deep vein 
thrombosis of the left lower extremity.  Therefore, the issue of 
entitlement to TDIU is raised by the record.  Additional 
development is necessary before the Board adjudicates the claim 
for a TDIU.

A TDIU may be granted upon a showing that a veteran is unable to 
secure or follow a substantially gainful occupation due solely to 
impairment resulting from his or her service-connected 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2010).  Consideration may be given to a 
veteran's level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her age 
or the impairment caused by nonservice- connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The Board finds that the Veteran should be afforded an 
appropriate VA examination to determine whether he is unable to 
secure or maintain substantially gainful employment as a result 
of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination 
for TDIU. The claims file should be provided 
for the examiner's review in conjunction with 
the examination, and the examination report 
should indicate that such a review was 
conducted.  The examiner should provide an 
opinion regarding whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the Veteran's service- 
connected disabilities, in and of themselves, 
prevent him from securing or maintaining 
substantially gainful employment. The 
examiner should provide a detailed 
description of how the Veteran's service-
connected disabilities affect his 
employability and a rationale for any opinion 
expressed.

2.  Following the requested development, 
readjudicate the claim for on whether the 
evidence warrants referral of the Veteran's 
claim for consideration of an extraschedular 
evaluation and the issue of entitlement to a 
TDIU.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and be 
provided an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


